DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The system of the present invention includes a first and second vessel including a syringe, connector, cartridge, bag, bottle, infusion line, or filter as described below.  Each of these vessels may also comprise a piercing member lock mechanism, a piercing member unlocking mechanism; an engagement mechanism, a valve and a valve unlock mechanism depending upon whether the first or second vessel is the syringe, connector, cartridge, bag, bottle, infusion line or the filter.  In addition, the system may also include a decontamination device, or a device described below, that may also comprise a piercing member lock mechanism, a piercing member unlocking mechanism; an engagement mechanism, a valve, and a valve unlock mechanism.  All of these subcomponents making up the entire system for engagement and establishment of a fluid passageway are described in the claims and are illustrated in the figures listed below, as examples.  This collection of subcomponents are required for fluid transfer between two vessels without spillage.  However, each subcomponent could have many non-obvious variations, so applicant must choose a specific subcomponent for prosecution, as detailed below. 
Claims 1-25 are generic (and it’s specifically noted that claims 4, 7, 8, 10, and 15 are Markush-type claims) to the following disclosed patentably distinct species, as itemized by the Examiner below:
Syringe (choose one variant):  
Species 1 (Figs. 1A-1B having a syringe 101, para. 00288)
Species 2 (Figs. 2A-2B having a syringe 201, para. 00290)
Species 3 (Figs. 3A-3B having a syringe 301, para. 00291)

Species 5 (Figs. 5A-5B having a syringe 501, para. 00293)
Species 6 (Figs. 6A-6B having a syringe 601, para. 00294)
Species 7 (Fig. 7 having a syringe 701, para. 00295)
Species 8 (Fig. 8 having a syringe 801, para. 00295)
Species 9 (Figs. 15A-15B having a syringe 1501, para. 00296)
Species 10 (Figs. 19A-19B having a syringe 1901, para. 00300)
Species 11 (Fig. 20 having a syringe 2002a/2001a, para. 00301)
Species 12 (Fig. 21 having a syringe 2102a/2101a, para. 00302)
Species 13 (Fig. 28A-Fig. 28D having a syringe 2801, para. 00309)
Species 14 (Fig. 30 having a syringe 3002d/3001d, para. 00311)
Species 15 (Fig. 31 having a syringe 3102d/3101d, para. 00312)
Species 16 (Fig. 32 having a syringe 3202d/3201d, para. 00313)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (claim 11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Cartridge (choose one variant):  
Species 17 (Figs. 9A-9B having a cartridge 901, para. 00289)
Species 18 (Figs 10A-10B having a cartridge 1001, para. 00290)
Species 19 (Figs. 11A-11B having a cartridge 1101, para. 00291)
Species 20 (Figs. 12A-12B having a cartridge 1201, para. 00292) 
Species 21 (Figs. 13A-13B having a cartridge 1301, para. 00293)
Species 22 (Figs. 14A-14B having a cartridge 1401, para. 00294)
Species 23 (Figs. 15A-15B having a second vessel 1502, para. 00296) 

Species 24 (Figs. 16A-16B having a cartridge 1601, para.00297
Species 25 (Fig. 17 having a cartridge 1701, para. 00298)
Species 26 (Fig. 18 having a cartridge 1801, para 00299)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (Claim 11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Vessel (choose one variant):
Species 27 (Figs. 16A-16B having a second vessel 1602, para. 00297)
Species 28 (Fig. 17 having a second vessel 1702, para. 00298)
Species 29 (Fig. 18 having a second vessel 1802, para.00299)
Species 30 (Fig. 22 having a top vessel 2201, para. 00303)
Species 31 (Fig. 22 having a bottom vessel 2201, para. 00303)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Decontamination Device (choose one variant):
Species 32 (Figs. 19A-19B having a decontamination device 1930, para. 00300)
Species 33 (Fig. 20 having a decontamination device 2030, para. 00301)
Species 34 (Fig, 21 having a decontamination device 2130, para. 00302)
Species 35 (Fig. 22 having a decontamination device 2230, para. 00303)
Species 36 (Figs. 23A-23B having a decontamination device 2330, para. 00304)
Species 37 (Figs. 24A-24B having a decontamination device 2430, para. 00305)
Species 38 (Figs. 25A-25B having a decontamination device 2530, para.00306) 

Species 40 (Figs. 27A-27D having a decontamination device 2730, para.00308)
Species 41 (Figs. 28A-28D having a decontamination device 2830, para. 00309)
Species 42 (Figs. 29A-29D having a decontamination device 2910, para. 00310)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (claim 11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Bottle (choose one variant):
Species 43 (Fig. 20 having a bottle 2002b/2001b, para. 00301)
Species 44 (Fig. 21 having a bottle 2102b/2101b, para. 00302)
Species 45 (Figs. 23A-23B having a bottle 2301, para. 00304)
Species 46 (Figs. 24A-24B having a bottle 2401, para. 00305)
Species 47 (Figs 25A-25B having a bottle 2501, para. 00306)
Species 48 (Figs. 26A-26D having a bottle 2601, para. 00307)
Species 49 (Figs. 27A-27D having a bottle 2701, para. 00308)
Species 50 (Figs. 29A-29D having a bottle 2901, para. 00310)
Species 51 (Fig. 30 having a bottle 3002c/3001c, para. 00311)
Species 52 (Fig. 31 having a bottle 3102c/3101c, para. 00312)
Species 53 (Fig. 32 having a bottle 3202c/3201c, para. 00313)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (claim 11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Bag (choose one variant):
Species 54 (Fig. 20 having a bag 2002c/2001c, para. 00301)

Species 56 (Figs. 23A-23B having a bag 2302, para. 00304)
Species 57 (Figs. 24A-24B having a bag 2402, para. 00305)
Species 58 (Figs. 25A-25B having a bag 2502, para. 00306)
Species 59 (Figs. 26A-26D having a bag 2602, para. 00307)
Species 60 (Figs. 27A-27D having a bag 2702, para. 00308)
Species 61 (Figs. 28A-28B having a bag 2802, para. 00309)
Species 62 (Figs. 29A-29D having a bag 2902, para. 00310)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (claim 11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Infusion Line (choose one variant):
Species 63 (Fig. 20 having an infusion line 2002d/2001d, para. 00301)
Species 64 (Fig. 21 having an infusion line 2102d/2101d, para. 00302)
Species 65 (Fig. 30 having an infusion line 3002a/3001a, para. 00311)
Species 66 (Fig. 31 having an infusion line 3102a/3101a, para. 00312)
Species 67 (Fig. 31 having an infusion line 3202a/3201a, para. 00313)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (claim 11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Connector (choose one variant):
Species 68 (Fig. 30 having a connector 3002b/3001b, para. 00311)
Species 69 (Fig. 31 having a connector 3102b/3101b, para.00312)
Species 70 (Fig. 32 having a connector 3202b/3201b, para. 00313)

Device (choose one variant):
Species 71 (Fig. 31 having a device 3130, para. 00312) 
Species 72 (Fig. 32 having a device 3230, para. 00313)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (claim 11), and one valve unlock mechanism (claim 12) as taught in the specification or claims.
Filter (choose one variant):
Species 73 (Fig. 20 having a filter 2002e/2001e, para. 00301)
Species 74 (Fig. 21 having a filter 2102e/2101e, para. 00302)
Species 75 (Fig. 30 having a filter 3002e/3001e, para. 00311)
Species 76 (Fig. 31 having a filter 3102e/3101e, para. 00312)
Species 77 (Fig. 32 having a filter 3202e/3201e, para. 00313)
In addition, please choose one piercing member lock mechanism (claim 4), one piercing member unlocking mechanism (Claim 7); one engagement mechanism (claim 10), one valve (claim 11), one valve unlock mechanism (claim 12) as taught in the specification or claims.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because the subcomponent are not necessarily interchangeable and acquire a separate status in the art in view of their different classification.  For example, claim 4 defines many embodiments of a piercing member lock mechanism including a locking key, a zip-tie, a magnet, and a spring, as examples. These elements are not necessarily interchangeable with each other.  A spring is most likely not interchangeable with a magnet or a zip-tie.  In addition, each combination will require searching in different classifications such as in classifications encompassing magnets or classifications encompassing springs.  Claim 7 provides embodiments of a piercing member unlock mechanism including a tooth, a socket, and an arm, as examples.  These elements are not necessarily interchangeable and would also require searching in different classifications encompassing a socket, a tooth, or an arm.  In addition, the lists of divergent, engagement mechanisms (Claim 10) and decontamination devices (Figures 19, 21-28) have acquired a separate status in the art due to their divergent subject matter
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781